internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend x dollar amount y dollar amount dear uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide educational grants in the form of scholarships the purpose of your scholarship program is to encourage high school graduates to pursue higher education and to offset school supplies and tuition fees fifteen to twenty grants will be made annually the maximum amount of any one scholarship grant will be between x and y you will publicize your scholarship program through high school newsletters and publications for applications you expect up to eligible students in two local counties will be notified about applying letter catalog number 58263t potential recipients will have to complete a scholarship application form selection criteria for eligible applicants will include academic excellence and community service the specific selection criteria that you will adhere to include academic excellence community service and volunteer activities and financial need basis in order to qualify for obtain or renew a scholarship recipients must demonstrate academic excellence and community service in order to supervise the scholarship program recipients will be required to provide you official transcripts grants will be given to the student directly not to the student’s school in certain cases if the student fails to adhere to the terms of the award additional funds for the second semester will not be awarded your scholarship committee will consist of five members the committee will include two of your directors and three additional members selected from the community by your board_of directors you will maintain a history of names addresses and email addresses of recipients of your scholarship program you will investigate any possible misuse of funds by the recipient withhold further funds during the investigation if a misuse of funds is discovered and seek recovery_of misused funds you also agree to maintain records that include the following i ii information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 letter catalog number 58263t other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations enclosure notice redacted letter letter catalog number 58263t
